Guerby, J.
In a suit by a sheriff for the use of another person, on a forthcoming bond, the plaintiff is entitled to recover the amount of the fi. fa., when it appears that the property levied on was of a value equal to or in excess of the amount of the fi. fa., and the obligor failed to deliver same at the time ahd place of sale, according to the bond, the sheriff testifying that he has not been paid. There being no plea of payment and no evidence of payment to the plaintiff in fi. fa., or to any one else, damage was shown. The court did not err in directing the verdict for the plaintiff.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.